DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7 January 2021 have been fully considered but they are persuasive only in part.
First, the amendments to the specification, in combination with the amendments to the claims, overcome the objections to the specification, which are accordingly withdrawn.
Second, the amendments to the claims overcome the claim rejections under 35 U.S.C. 112, first and second paragraphs.  Accordingly, these rejections are withdrawn.
Third, regarding patentability under 35 U.S.C. 103, while the examiner agrees that the claim amendments distinguish the claims over Josa et al. (Japan, ’47) in view of Myers (‘761) and Gerrish (‘708) as previously applied, the examiner herein changes the primary reference to Behnke et al. (5,750,877), previously cited, who measures the flow rates and weighs the grain for calibrating the throughflow sensors while the harvester thresher is harvesting grain and the machine is experiencing movements (e.g., column 2, lines 48 to 60, column 4, lines 13ff, and column 4, lines 32 to 37).
Accordingly, applicant’s arguments are not persuasive in this respect.
Lastly, while applicant has indicated (at pages 14 and 15 of the Remarks, filed 7 January 2021) that a Terminal Disclaimer has been filed to obviate the non-statutory double-patenting rejection, the examiner sees no Terminal Disclaimer in the application 
Claim Objections
Claim 15 is objected to because of the following informalities:  in claim 15, lines 1 and 2, “at strain gauge” should read, e.g., “strain gauges” for grammatical correctness in view of the specification, and is so interpreted by the examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 5, 7 to 12, 14 to 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behnke et al. (5,750,877) in view of Myers (5,343,761), and Gerrish (5,327,708).1
Behnke et al. (‘877) reveals:
per claim 1, a method for monitoring yield while harvesting grain with a harvester, the method comprising: 
generating a flow rate signal related to a grain flow rate within the harvester with a flow rate sensor while harvesting grain [e.g., during harvesting, measurements of a product flow, as by means of an optical sensor 26, a capacitive sensor 28, a mechanical sensor (claim 23) and/or any other “throughflow measuring” sensor known in the prior art (column 4, lines 59ff) such as, for example only, an impact plate (see e.g., U.S. 5,343,761, cited by applicant) as was a well-known and conventional type of flow meter in harvesting field and as would have been obvious to use at the time the invention was made]; 
generating load signals related to forces on a weighing device based at least in part on grain in a grain tank of the harvester while harvesting the grain [e.g., the (varying) weight of the collecting container 38 suspended by a cardan suspension 52 and a weighing device 46, as it is filled with the product stream and determined (as load signals) by the weighing device 46]; and 
correlating the flow rate signal with the load signals to monitor yield while harvesting the grain [e.g., as described at column 4, lines 45 to 58, and as recited in the claims e.g., with the calibrating means and evaluating means; see also claim 26, “in the event of deviation of said weight values from one another, multiplying by the measuring means the first weight value by a correction factor to eliminate a difference between said second weight value determined by the calibrating means and the first weight value determined by the measuring means”];  
While Behnke et al. (‘877) teaches the use of e.g., optical and capacitive sensors 26, 28 in the product stream for measuring the [volume flow rate of the] product stream, and while the use of mass flow rate sensors for monitoring yield during crop harvesting was well-known and conventional at the time the invention was made, as evidenced by the reference to U.S. Patent 5,343,761 in applicant’s own “Background” at paragraph [0004], it may be alleged that Behnke et al. (‘877) does not expressly disclose the use of a mass flow rate sensor, although Behnke et al. (‘877) specifically suggests at column 4, lines 59ff that his inventive arrangement can be “used practically for calibration of all throughflow measuring systems known in the prior art”, obviously including mass flow rate systems.
Moreover, Behnke et al. (‘877) does not disclose the use of a plurality of compressive load cells for determining a load (weight) of the grain in the container 38, since his unspecified weighing device 46 is apparently operated in tension (see FIG. 2), and load cells, though conventional at the time the invention was made, are not specified or even apparently mentioned in his disclosure.
However, in the context/field of measuring grain flow rate in harvesters, Myers (‘761) reveals a system for measuring grain mass flow rate directly with an impact plate 11, which has the advantage over volumetric measuring systems in not requiring a conversion to mass flow rates (e.g., for measuring instantaneous crop yields) utilizing grain density, for example as shown below:

    PNG
    media_image1.png
    611
    903
    media_image1.png
    Greyscale

Myers (‘761) also teaches displaying a calibrated grain mass flow rate to a harvester operator on a data display 75 (column 17, lines 62ff).
Moreover, in the context/field of a quantitative crop testing and evaluating system that may be used “while the crop is being harvested” (e.g., column 1, lines 16ff) for example with the combine slowly moving forward (e.g., column 8, lines 29ff), Gerrish (‘708) teaches in FIG. 9 and at column 15, lines 35ff that, instead of suspending a weigh bucket 24 above a grain tank 14 by means of cables 28 and four tension load cells 30 (e.g., as shown in FIG. 2), the grain tank 14 itself may be fitted with a plurality of conventional compressive load cells 130 positioned under the grain tank 14, and weight measurements of the grain fed to the tank 14 can be made using signals from the load cells 130 provided to the microprocessor 50 by suitable cabling in combination with a tare (initial) weight of the tank 14 that may be recalculated after each successive plot in a sequence of plots (cf. FIG. 11) is harvested.
It would have been obvious at the time the invention was made to implement or  modify the Behnke et al. (‘877) product stream measurement calibration device and method in order to use an impact plate (11) in the product stream for measuring mass flow rate in the harvester (e.g., in place of the sensors 26 and/or 28), as taught by Myers (‘761), and to calibrate the (mass/weight) measurements of the product stream (as provided from the impact plate 11) with the weighed weight value from the weighing device 46 of the calibration device 24, as suggested by Behnke et al. (‘877) himself at column 4, lines 59ff e.g., in order to directly measure the grain mass flow rate and eliminate the need of conversion to mass flow rate utilizing grain density, e.g., to determine instantaneous crop yield, as taught by Myers (‘761), as a substitution of art-KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the invention was made to implement or  further modify the Behnke et al. (‘877) product stream measurement calibration device and method so that instead of suspending the collecting container 38 by a cardan suspension 52 and a weighing device 46 as taught by Behnke et al. (‘877), the grain tank 6 itself would have been fitted with a plurality of conventional compressive load cells (130) positioned under the grain tank (6), as taught by Gerrish (‘708) in FIG. 9, and that weight measurements of the grain fed to the tank 14 would have been made, while the crop was being harvested as taught by both Behnke et al. (‘877) and Gerrish (‘708), using signals from the compressive load cells (130) provided to the evaluating electronic device 36 by suitable cabling and a tare (initial) weight of the tank 6 that may have been recalculated with each successive plot/weight measurement to be taken, as taught by Gerrish (‘708), so that a separate (weigh bucket 24 or) container 38 and suspending arrangement would not have been needed to be provided, as taught by Gerrish (‘708), as a substitution of art-recognized equivalents for the same purpose (MPEP 2144.06, II.), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Moreover, it would have been obvious at the time the invention was made to further modify the Behnke et al. (‘877) device and method to include an operator display KSR).
As such, the implemented or further modified Behnke et al. (‘877) product stream measurement calibration device and method would have rendered obvious:
per claim 1, generating a flow rate signal related to a grain flow rate within the harvester with a mass flow rate sensor while harvesting grain [e.g.,  the impact plate 11 in Myers (‘761), for replacing the flow quantity sensor of Behnke et al. (‘877), even in accordance with the suggestion at column 4, lines 59ff of Behnke et al. (‘877), for measuring mass flow rate directly and not requiring a conversion to mass flow rate (for measuring instantaneous crop yields) using grain density as taught by Myers (‘761)];
generating a plurality of load signals [e.g., from the conventional compression load cells 130 positioned underneath the grain tank 14 as taught by Gerrish (‘708) that were each connected to a microprocessor (50) as the evaluating electronic device 36 by suitable cabling e.g., obviously for transmitting load signals] related to compressive forces on load cells [e.g., related to the weigh(s) on the conventional compressive load cells (130) in FIG. 9 of Gerrish (‘708)] based at least in part on grain in a grain tank of the harvester [e.g., the weight measurements of grain fed to the grain tank (14), as taught by Gerrish (‘708), for calibrating the flow rate sensor in Behnke et al. (‘877) conveniently implemented as a mass flow rate sensor (impact plate 11) as taught by Myers et al. (‘761)] while harvesting the grain [e.g., as taught by Behnke et al. (‘877) e.g., at column 4, lines 33ff and by Gerrish (‘708) e.g., column 1, lines 16ff, column 8, lines 29ff, etc.];
per claim 2, depending from claim 1, wherein correlating the flow rate signal and the load signals comprises: 
determining a rate of change of the plurality of load signals [e.g., in Behnke et al. (‘877), the amount that the weight of the weighing device 46, implemented using the conventional compression load cells (130) under the grain tank 6 as taught by Gerrish (‘708)]; and 
comparing [e.g., in the evaluating electronic device 36 in Behnke et al. (‘877)] the rate of change of the plurality of load signals [e.g., from the conventional compression load cells 130 as taught by Gerrish (‘708)] to the flow rate signal [e.g., the flow rate signal from e.g., the impact plate 11 of Myers (‘761), and the comparison over the time cycle being performed by the evaluating electronic device 36 in Behnke et al. (‘877) e.g., to determine the “difference” of column 4, line 49];  
per claim 3, depending from claim 1, wherein correlating the flow rate signal and the load signals comprises: 
integrating the flow rate signal [e.g., the product flow signal, e.g., from sensors 26 and/or 28, of the product stream, in Behnke et al. (‘877)] over a recording period to obtain a flow-based weight change estimate [e.g., the examiner hereby taking Official Notice that the measured weight value of the product stream, for comparison with the grain weight obtained e.g., by the weighing device 46 in Behnke et al. (‘877), would have inherently or implicitly been arrived at by integrating the measurements (e.g., of sensors 26 and/or 28) of a product flow (stream/rate) sensors over time; see U.S. 5,343,761 (abstract and column 18, lines 8ff), U.S. 5,594,667 (column 1, lines 27ff), U.S. 5,837,906 (column 1, lines 27ff), U.S. 6,138,518 (column 5, lines 37ff), etc. in support of this Official Notice[2], all now of record]; 
determining a change in the load signals over the recording period to obtain a load-based weight change estimate [e.g., column 4, lines 24ff in Behnke et al. (‘877), “The previously determined empty weight is subtracted either by the weighing device itself or by the evaluating electronic device 36”, with the weights obviously being determined using the conventional compression load cells (130), as described above]; and 
comparing the flow-based weight change estimate to the load-based weight change estimate [e.g., column 4, lines 45ff in Behnke et al. (‘877), “When the weight value determined by the calibrating device 24 is certain, the evaluating electronic device 36 compares it with the measuring value determined by the sensors 26 and 28. If the values coincide, no correction is needed. If however there is a difference between the compared measuring values, then the measuring values of the sensors 26 and 28 and the calibrating device 24 are set in relation with one another. The relation value corresponds then the correction factor with which the error deviation of the measuring value determined by the sensors 26 and 28 is cleared to the correct value.”];  
per claim 4
determining an error [e.g., the “difference” at column 4, line 49 in Behnke et al. (‘877)] associated with the flow rate signal; and 
correcting the flow rate signal [e.g., by the “correction factor” of column 4, line 53 in Behnke et al. (‘877), to set the measuring values of the flow sensor (e.g., impact plate 11 of Myers (‘761)) and the calibrating device 24 in relation to one another];  
per claim 5, depending from claim 1, further comprising estimating a mass of grain in the grain tank based on the plurality of load signals [e.g., as taught by Gerrish (‘708) at column 15, lines 35ff, in the use of the conventional compression load cells (130) (i.e., generating plural load signals) to measure the weight of the grain in the grain tank 6];  
per claim 7, depending from claim 1, further comprising: 
determining an error associated with the flow rate signal based on the load signals [e.g., the “difference” at column 4, line 49 in Behnke et al. (‘877) as modified above]; 
correcting the flow rate signal using the error to generate a corrected mass flow measurement [e.g., by the “correction factor” of column 4, line 53 in Behnke et al. (‘877), to set the measuring values of the flow sensor (e.g., impact plate 11 of Myers (‘761)) and the calibrating device 24 in relation to one another]; and 
displaying the corrected mass flow measurement [e.g., to the harvester operator, as taught by Myers (‘761) e.g., at column 17, lines 62ff];  
per claim 8
generating a data quality criterion associated with the load signals [e.g., the certainty of the weight value (see e.g., column 4, lines 45ff) determined by the calibrating device 24, in Behnke et al. (‘877) as modified above]; 
comparing the data quality criterion to a desired range [e.g., as taught by Behnke et al. (‘877), for example, so that a movement value, as measured by the movement sensor 54, is below a level at which the weight values as determined by the calibrating device 24 would have been deemed to be “certain” (or at least probable), as would have been obvious at the time the invention was made]; 
determining an error associated with the flow rate signal [e.g., the “difference” at column 4, line 49 in Behnke et al. (‘877)] using values of the load signals [e.g., from the conventional compressive load cells (130) as taught by Gerrish (‘708)] recorded while the data quality criterion was within the desired range [e.g., column 4, lines 45ff in Behnke et al. (‘877)]; 
correcting the flow rate signal using the error to generate a corrected mass flow measurement [e.g., by the “correction factor” of column 4, line 53, to set the measuring values of the flow sensor (e.g., impact plate 11 of Myers (‘761)) and the calibrating device 24 in relation to one another]; and 
displaying the corrected mass flow measurement [e.g., to the harvester operator, as taught by Myers (‘761) e.g., at column 17, lines 62ff];
per claim 9, depending from claim 1, 
wherein generating a plurality of load signals related to compressive forces on load cells based at least in part on grain in a grain tank of the harvester while harvesting the grain [e.g., generating load signals from the conventional compression load cells (130) in FIG. 9 of Gerrish (‘708)] comprises generating at least three load signals related to at least three compressive forces on at least three load cells [e.g., with the “plurality of conventional compression load cells 130” as taught by Gerrish (‘708) in conjunction with the FIG. 9 embodiment necessarily including at least two conventional compression load cells and obviously including three or more conventional compressive load cells, when interpreted by one of ordinary skill in the art, e.g., for supporting the (large, conventional harvester) grain tank; see also MPEP 2144.04, VI., B., duplication of parts] based at least in part on the grain in the grain tank [e.g., the compression forces on (and thus the load signals generated by) the plurality of conventional compression load cells in Gerrish (‘708) are based on the grain weight in the grain tank];
per claim 10, a system for monitoring yield while harvesting grain with a harvester, comprising: 
a mass flow sensor [e.g., the impact plate 11 as taught by Myers (‘761), used as the flow sensor (26, 28) in Behnke et al. (‘877)] configured to generate a flow rate signal corresponding to a flow rate of grain within the harvester; 
a grain tank [e.g., 6 in Behnke et al. (‘877) and 14 in FIG. 9 of Gerrish (‘708)] comprising a plurality of load cells [e.g., 130 in Gerrish (‘703)], each load cell configured to generate a load signal while harvesting the grain, the load signal correlated  to a compressive force on the load cell by grain in the grain tank [e.g., as described by Gerrish (‘708) at column 15, lines 35ff]; and 
processing circuitry [e.g., 36 in Behnke et al. (‘877)] in electrical communication with the mass flow sensor and the plurality of load cells, the processing circuitry [e.g., the “difference” at column 4, line 49 in Behnke et al. (‘877)] while harvesting the grain [e.g., as taught by Behnke et al. (‘877), with the load signals also produced while harvesting grain, as taught by Gerrish (‘708)] using the load signals from the load cells;
per claim 11, depending from claim 10, wherein the processing circuitry is further configured to calculate a corrected mass flow rate based on the error [e.g., by the “correction factor” of column 4, line 53 in Behnke et al. (‘877), to set the measuring values of the flow sensor (e.g., impact plate 11 of Myers (‘761)) and the calibrating device 24 in relation to one another, and to produce the corrected flow signal with the measuring (measured) values of the flow sensor cleared to the correct value];
per claim 12, depending from claim 10, further comprising a data quality sensor [e.g., the sensor means 54 for detecting movement of the harvester thresher 2 in Behnke et al. (‘877)] configured to generate a data quality criterion [e.g., in Behnke et al. (‘877) “disturbing influences” (column 4, lines 26ff; claims 24, 29, and 30) related to the weight value of the collecting container 38, which would impede the obtaining of a maximum accurate weight value, such as sensed (monitored) by sensor means 54 (FIG. 2) detecting the movement (for example only, vibration) of the harvester thresher 2, or further sensors 56, such as detecting moisture] associated with the load cells [e.g., the certainty of the weight value (see e.g., column 4, lines 45ff) determined by the calibrating device 24, in Behnke et al. (‘877) as modified above], the data quality sensor in electrical communication with the processing circuitry [e.g., as shown in FIG. 2 of Behnke et al. (‘877)]
per claim 14, depending from claim 12, wherein the processing circuitry is further configured to compare the data quality criterion to a threshold [e.g., in Behnke et al. (‘877), for example, a movement value, as measured by the movement sensor 54, below which the weight values as determined by the calibrating device 24 would have been deemed to be “certain” (or at least probable), as would have been obvious at the time the invention was made], and wherein the processing circuitry is further configured to disregard [e.g., dismiss, in Behnke et al. (‘877)] the load signal when the data quality criterion enters a non-desired range defined by the threshold [e.g., column 4, lines 40ff in Behnke et al. (‘877), “If a weight value, despite filtering out of the possible disturbing influences is still improbable, the evaluating electronic device 36 dismisses the determined weight value and releases a new measuring process.”];  
per claim 15, depending from claim 10, wherein each load cell comprises at strain gauge [e.g., as would have been understood by one of ordinary skill in the art when interpreting the “conventional compression load cells” of Gerrish (‘708); see e.g., the Wikipedia article “Load cell”, cited previously, which indicates, “A load cell usually consists of four strain gauges. . .”];  
per claim 16, depending from claim 10, wherein the plurality of load cells comprises at least three load cells [e.g., with the “plurality of conventional compression load cells 130” as taught by Gerrish (‘708) in conjunction with the FIG. 9 embodiment necessarily including at least two conventional compression load cells and obviously including three or more conventional compressive load cells, when interpreted by one of ordinary skill in the art, e.g., for supporting the (large, conventional harvester) grain tank; see also MPEP 2144.04, VI., B., duplication of parts];  
per claim 17, a method of calibrating a mass flow sensor of a harvester while harvesting grain, the method including: 
intercepting a flow of grain with a mass flow sensor [e.g., the impact plate 11 as taught by Myers (‘761), used as the flow sensor (26, 28) in Behnke et al. (‘877); see e.g., FIG. 1 for the intercepting]; 
measuring a mass flow rate of the grain with the mass flow sensor to obtain a measured mass flow rate [e.g., with 11, as taught by Myers (‘761), and used as the measured flow signal (e.g., from 26, 28) in Behnke et al. (‘877)]; 
storing the grain in a grain tank on the harvester [e.g., as taught by both Behnke et al. (‘877) and Gerrish (‘708) in FIG. 9]; 
obtaining load measurements of forces of the grain resting in the grain tank and over load cells at a first time while harvesting the grain and at a second time while harvesting the grain to obtain a measured change in grain weight [e.g., to obtain, in the process of column 15, lines 35ff in Gerrish (‘708),  both the tare weight (obviously at a first time) and the (additional) grain weight (obviously at a second, later time) in Gerrish (‘708) from the measurements of the conventional compression load cells (130) in FIG. 9, while the harvesting process continues with the combine slowly moving forward (column 1, lines 16ff, column 8, lines 29ff in Gerrish (‘708)); e.g., for example, by deducting the weight of the empty container (i.e., tare weight of the grain tank, in FIG. 9 of Gerrish (‘708)) from the weight of the filled container (subsequent grain tank weight in FIG. 9 of Gerrish (‘708) e.g., with the combine moving slowly forward), as taught at claim 25 in Behnke et al. (‘877)]; 
comparing the measured change in grain weight to the measured mass flow rate while harvesting grain [e.g., as described at column 4, lines 45 to 58 of Behnke et al. (‘877) with the flow sensor implemented as the impact plate 11 taught by Myers (‘761)]; 
determining an inaccuracy [e.g., the “difference” of column 4, line 49 in Behnke et al. (‘877)] in the measured mass flow rate based on the change in grain weight [e.g., based on the grain weight as determined in FIG. 9 and at column 15, lines 35ff in Gerrish (‘708)]; and 
correcting subsequent measured mass flow rates based on the inaccuracy [e.g., by the “correction factor” of column 4, line 53 in Behnke et al. (‘877), to set the measuring values of the flow sensor (e.g., impact plate 11 of Myers (‘761)) and the calibrating device 24 in relation to one another];
per claim 19, depending from claim 17, further comprising: 
determining a rate of change of grain weight [e.g., the change in grain weight over a harvesting time in Gerrish (‘708) e.g., for harvesting a single plot (see FIGS. 11 and 12), when the weight of grain in the grain tank is determined by subtracting the tare (initial) weight from the subsequently measured weight, e.g., as a weight change for the harvesting time], a cumulative sum of the mass flow rate [e.g., the (cumulative) mass of the harvested grain as taught by Myers (‘761) determined from the impact plate 11 and used for determining yield, e.g., for the plot, field, etc.; and the (cumulative) mass/weight based on the flow sensor signals as taught by Behnke et al. (‘877) used for comparison with weighed grain weight], and a rate of change of the cumulative sum of the mass flow rate [e.g., that is, the mass flow rate as measured by the impact plate 11 in Myers (‘761); and the “throughflow measuring” (column 4, lines 59ff) in Behnke et al. (‘877) as a flow per time, measured as a mass flow rate as taught by Myers (‘761)]; and 
comparing the rate of change of grain weight [e.g., the increase in weight of grain in the tank for each plot in Gerrish (‘708)] to the rate of change of the cumulative sum of the mass flow rate [e.g., as described at column 4, lines 45 to 58 of Gerrish (‘877)];
per claim 20, depending from claim 17, wherein obtaining load measurements of forces of the grain resting in the grain tank and over load cells at a first time while harvesting grain and a at second time while harvesting the grain comprises obtaining load measurements of forces on at least three load cells [e.g., with the “plurality of conventional compression load cells 130” as taught by Gerrish (‘708) in conjunction with the FIG. 9 embodiment necessarily including at least two conventional compression load cells and obviously including three or more conventional compressive load cells, when interpreted by one of ordinary skill in the art, e.g., for supporting the (large, conventional harvester) grain tank; see also MPEP 2144.04, VI., B., duplication of parts].
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Behnke et al. (5,750,877) in view of Myers (5,343,761), and Gerrish (5,327,708) as applied to claim 12 above, and further in view of Campbell et al. (5,487,702).
Behnke et al. (‘877) as implemented or modified in view of Myers (‘761) and Gerrish (‘708) has been described above.
The implemented or modified Behnke et al. (‘877) product stream measurement calibration device and method may not reveal that the sensor 54 for detecting movement of the harvester thresher 2 was e.g., a gyroscope, an accelerometer, etc., although the examiner understands that these (gyroscopes and accelerometers) were two types of movement sensors that were well-known and conventional in the art, and would have obviously been employed by one of ordinary skill in the art at the time the invention was made for implementing the sensor 54 of Behnke et al. (‘877), even without further teaching.
However, in the context/field of a similar grain weighing and measuring system which employs a pair of (compressive) load cells (46, 48) for measuring the grain in a weigh chamber 44 of a grain harvester, Campbell et al. (‘702) teaches using either an accelerometer 53 (FIG. 3) or a further load cell 56 for measuring a reference weight 54 (FIG. 5) in order to calculate the effects of acceleration and/or angular inclination on the grain weight measurement, and for compensating and eliminating these influences external to the grain harvester that would otherwise have an adverse effect on the grain weighing measurements.
It would have been obvious at the time the invention was made to implement or further modify the Behnke et al. (‘877) product stream measurement calibration device and method so that the movement sensor 54 was implemented as an accelerometer, as taught at 53 in Campbell et al. (‘702), so that the effects of disturbance relevant movements of the harvester thresher 2 could be filtered out and eliminated, as taught by KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Behnke et al. (‘877) product stream measurement calibration device and method would have rendered obvious:
per claim 13, depending from claim 12, wherein the data quality sensor comprises at least one sensor selected from the group consisting of a gyroscope, an accelerometer [e.g., as taught at 53 in FIG. 3 by Campbell et al. (‘702)], an auger weight sensor, and a header pressure sensor;  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 5, 7 to 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 9,144,195 to Koch et al. in view of Gerrish (5,327,708).
In particular, Koch et al. (‘195) reveals all details of the claims except for the compressive load cells and the grain exerting a compressive force on the load cells e.g., in a manner consistent with applicant’s FIGS. 7A to 7C.  However, the use of a plurality 
It would have been obvious to modify the methods and system claimed by Koch et al. (‘195) to measure the weight of the grain in the grain tank using a plurality of (e.g., three) load cells, as taught by Gerrish (‘708), so that the weight of the grain would be measured by a known hardware arrangement, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR), with the other claim limitations in the present ‘153 application corresponding to the claim limitations in the ‘195 patent as in the following table:
Present Claims in 16/540153
Patented Claims in U.S. Patent 9,144,195
1
1
2
2
3
3
4
4
5
1, 3, 5
7
8
8
9
9
1, 5
10
10
11
11
12
12
13
13

14
15
10
16
10, 5
17
17
19
20
20
17, 5


Prior Art
The prior art made of record and not relied upon (or relied on for other reasons above) is considered pertinent to applicant's disclosure.
As a direct and express improvement to the Behnke (‘877) system[3], made e.g., by Mr. Behnke himself, Behnke et al. (EP, 1518452), cited previously and translation provided herewith, teaches drawbacks of the suspending the container (38) in the grain tank at paragraph [0003], and proposes instead arranging a receptacle/container 19 outside the grain tank on a compressive load cell 23, with the load cell 23 below the receptacle/container 19 (so as to not impede the supply of grain to the receptacle/container), and a reference scale 24 equipped with a reference weight 24a is provided that picks up dynamic changes that arise due to machine vibrations that could lead to measurement inaccuracies, so that these dynamic changes are filtered out and offset against the mass of the crop to be determined by the load cell 23, for example, as shown below:

    PNG
    media_image2.png
    627
    702
    media_image2.png
    Greyscale

Moreover, in the context/field of a similar grain weighing and measuring system which employs load cells (46, 48) for measuring the grain in a weigh chamber 44 and either an accelerometer 53 (FIG. 3) or a further load cell 56 for measuring a reference weight 54 (FIG. 5) for calculating the effects of acceleration and/or angular inclination, and for compensating and eliminating these influences external to the grain harvester that would otherwise have an adverse effect on the grain weighing measurements, Campbell et al. (‘702), cited previously and applied for other reasons above, teaches that the (grain) weigh chamber 44 may be provided in an enclosure 28 disposed outside the grain tank (FIG. 1), and may be supported in between a pair of (e.g., compressive) load cells 46, 48 (FIG. 3) that rest on top of a floor 50 of the enclosure 28, e.g., in the 

    PNG
    media_image3.png
    616
    767
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All of these references were cited with the Office action of 16 October 2020.
        2 This Official Notice was also taken by the Examiner on 5 November 2014 in parent application 13/996,700.
        3 European published patent application EP 1518452 A1 is stated to be an improvement of the prior art “DE 195 41 167 A1”, described at paragraphs [0002] and [0003], which is the German publication of the priority application 195 41 167.6 of the U.S. Behnke et al. (‘877) patent.